17 N.Y.2d 613 (1966)
George E. Waterman, Respondent,
v.
State of New York, Appellant. (Claim No. 40040.)
George E. Waterman, as Guardian ad Litem of Richard Waterman, an Infant, Respondent,
v.
State of New York, Appellant. (Claim No. 40041.)
Ruth Waterman, Respondent,
v.
State of New York, Appellant. (Claim No. 40042.)
Court of Appeals of the State of New York.
Argued February 17, 1966.
Decided March 24, 1966.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Paxton Blair of counsel), for appellant.
Roger H. Williams and Anthony F. Shaheen for respondents.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Judgments affirmed, with costs; no opinion.